Exhibit 10.4

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, made and entered into this 27th day of July, 2011, by and
between ERIN PROPERTY HOLDINGS, LLC (the “Borrower”) and BANK OF ATLANTA
(“Lender”).

 

W I T N E S S E T H :

 

WHEREAS, Borrower desires financing on certain real property and business assets
located thereon in Laurens County, Georgia, more particularly described in
Exhibit “A” attached hereto and by this reference made a part hereof
(“Property”);

 

WHEREAS, of even date herewith, Lender and Borrower entered into that certain
loan wherein the Lender agreed to provide a loan (the “Loan”) to Borrower for up
Eight Hundred Thousand and No/100 Dollars ($800,000.00) to pay outstanding debt
and for working capital; and

 

WHEREAS, in order to loan funds to Borrower, Lender enters into this Loan
Agreement with Borrower for the purposes herein contained; and

 

WHEREAS, the loan made hereunder will be secured in part by a shared first
security interest in the Property and a shared first lien position on furniture,
fixtures and equipment located at the Property, or wherever located.

 

NOW, THEREFORE, for and in consideration of the premises, the sum of Ten
($10.00) Dollars and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

AMOUNT AND TERMS OF LOAN

 

1.1           RECITALS.  Each of the above recitals are hereby incorporated into
and made a part of this Agreement by this reference.

 

1.2           LOAN AND NOTE.  The term “Loan” herein shall refer to the
indebtedness of Borrower to Lender evidenced by a Note in the original principal
amount Eight Hundred Thousand and No/100 Dollars ($800,000.00) in form
satisfactory to Lender (the “Note”).

 

ARTICLE II

CONDITION OF LENDING

 

2.1           CONDITIONS PRECEDENT TO THE LOAN.  As a condition precedent to
Lender making the Loan, the Borrower shall deliver to Lender on or before the
date of the Loan closing, the following, in form and substance satisfactory to
Lender:

 

1

--------------------------------------------------------------------------------


 

(a)           The Note;

 

(b)           Deed to Secure Debt and Security Agreement;

 

(c)           UCC-1 Financing Statements;

 

(d)           Evidence satisfactory to Lender of ownership of the Collateral by
Borrower free and clear of encumbrances of any kind;

 

(e)           Unconditional Corporate Guarantees from Erin Nursing, LLC and
AdCare Health Systems, Inc. (collectively, the “Guarantors”);

 

(f)            Such other documents as reasonably may be required by the Lender
or Lender’s counsel.

 

The Loan documents as provided above (collectively, the “Loan Documents”), when
prepared, shall set forth the matters contained in the Loan Agreement and
contain such other provisions as are deemed necessary or desirable by Lender. 
The form and substance of all such documents must be satisfactory to Lender
prior to disbursement by Lender of any of the proceeds of the Loan.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

The Borrower represents and warrants to, and agrees with the Lender as follows:

 

3.1           POWER AND AUTHORIZATION.

 

(a)           The Borrower and/or Guarantors have authorized the execution and
delivery of the Note and all other documents contemplated by this Loan
Agreement, and such execution and delivery will not violate any law, or any
other agreement to which Borrower and/or Guarantors are a party.

 

(b)           This Loan Agreement constitutes, and upon execution and delivery
thereof, the Note, the Deed to Secure Debt and Security Agreement and the
ancillary documents will constitute, legal, valid and binding obligations of the
Borrower and/or Guarantor enforceable against the Borrower and/or Guarantors.

 

3.2           FINANCIAL CONDITION.  The reports and financial statements of
Borrower and Guarantors submitted to Lender in connection with the Loan have
been prepared from Borrower’s or Guarantors’ books and records in accordance
with generally accepted accounting principles and practices, consistently
applied, and fairly reflect the financial condition of Borrower and Guarantors
for the periods therein defined.  No material adverse changes have since
occurred.

 

2

--------------------------------------------------------------------------------


 

Except as disclosed in the aforesaid reports and financial statements, Borrower:

 

(a)           Has not incurred any debts, liabilities or other obligations nor
committed to incur any debts, liabilities or obligations;

 

(b)           Has no liabilities, direct or contingent;

 

(c)           Has made no investments in, advances to, or guaranties or
obligations of any other company, person, firm, corporation, or other entity;

 

(d)           Is not subject to any judgment, nor are there any liens,
encumbrances or security interests outstanding against Borrower or any of its
properties.

 

3.3           LITIGATION. There is no litigation, proceeding, claim or dispute
pending or threatened against Borrower, the adverse determination of which would
materially affect Borrower’s ability to repay the loan or otherwise perform
hereunder.

 

ARTICLE IV

COVENANTS BY BORROWER

 

Until all the obligations of Borrower under this Agreement have been performed
and paid in full, Borrower covenants and agrees as follows:

 

4.1           INSURANCE.  Borrower shall maintain or require Guarantors to
maintain insurance on the Collateral (hereinafter defined) as described in
Article VII hereof in such amounts and against such hazards and liabilities as
is customarily maintained by other companies in the same geographical area
operating similar businesses or as may be otherwise requested by the Lender. 
All such policies of insurance shall be in form and substance and with insurance
companies satisfactory to Lender, and Borrower shall deliver evidence thereof to
Lender upon request.  Further, upon request, Lender shall be designated as loss
payee or as mortgagee under any such policies, as its interests may appear.

 

4.2           MAINTENANCE OF BUSINESS AND CORPORATE EXISTENCE.  Borrower shall
comply with all valid and applicable statutes, ordinances, rules and regulations
and shall keep in force and effect all licenses, permits, bonds and franchises
necessary for the proper conduct of its business.

 

4.3           ADVERSE CHANGES AND LITIGATION.  Borrower shall immediately inform
Lender of any material adverse change in its financial condition, or the
financial condition of Guarantors, and shall promptly inform Lender of any
litigation or threatened litigation or of the occurrence of any other event or
circumstance which might substantially affect the financial condition or
business of Borrower or Guarantors.

 

4.4           MANAGEMENT AND OWNERSHIP.  No material adverse change shall be
made without the prior written consent of Lender in the management or ownership
of Borrower,

 

3

--------------------------------------------------------------------------------


 

or in the manner in which its business is conducted.  Said consent shall not be
unreasonably withheld by Lender.

 

4.5           FINANCIAL STATEMENTS.  Within one hundred twenty (120) days of
Borrower’s fiscal year end, Borrower and Guarantors shall furnish to Lender a
copy of their compiled financial statement.  Borrower’s and Guarantors’
financial statements shall contain a balance sheet, profit and loss statement
and aging of accounts receivable and accounts payable, all in reasonable detail,
prepared in accordance with generally accepted accounting principles,
consistently applied.  Each set of financial statements shall be prepared by a
certified public accountant or accountants acceptable to Lender and certified by
a duly authorized officer of Borrower to be correct and accurate.  Borrower and
Guarantor shall also furnish a copy of its income tax returns, and such other or
additional financial information as Lender may from time to time request. 
Borrower shall also furnish evidence of payment of real estate taxes on the
Property to Lender on an annual basis.

 

4.6           OTHER DEBTS.  Other than the loan from Lender of even date herein
in the principal amount of $800,000.00 and that certain $5,000,000.00 USDA loan
from Bank of Atlanta, the Borrower shall not directly or indirectly incur,
create, assume or permit to exist any obligation for payment of borrowed money,
excepting only unsecured current liabilities incurred in the ordinary course of
business and obligations contemplated by this Agreement, without the express
written consent of Lender, which consent shall not be unreasonably withheld. 
Further, Borrower shall not guarantee the obligations of any person or entity,
excepting only obligations contemplated by this Agreement.  Lender acknowledges
that certain credit agreement with Gemino Healthcare Finance, LLC for working
capital financing.

 

4.7           SALE OF COLLATERAL.  Borrower shall not sell, lease, transfer or
otherwise dispose of any of the Collateral as described in ARTICLE VII hereof,
other than in the ordinary course of Borrower’s business.  If Borrower should
desire to sell any of the Collateral, a release price therefor will be
determined at the sole discretion of Lender, and upon the sale of that
Collateral, the release price will be paid over by Borrower to Lender and
applied by Lender to payments due on the Note, in inverse order of the due
dates, and Lender shall thereupon release its lien or security interest upon the
Collateral sold.

 

4.8           BULK SALE.  The Borrower shall not, without the prior written
consent of the Lender, sell, transfer or convey all or any part of its interest
in its assets to another entity.

 

4.9           ENCUMBRANCES.  Borrower shall not incur or permit to exist nor
allow Guarantors to incur or permit to exist any encumbrance, pledge or lien
upon or against any of the Collateral, except:

 

(a)           Liens or security interests required or expressly contemplated or
permitted by this Agreement;

 

(b)           Liens for taxes, assessments and other governmental charges not
yet due and liens of carriers, warehousemen, mechanics and materialmen incurred
in the ordinary course of business for sums not yet due; and

 

4

--------------------------------------------------------------------------------


 

(c)           Tax liens which are being contested in good faith.

 

4.10         TAXES.  Borrower shall pay promptly, when due, all taxes,
assessments and governmental charges or levies imposed upon the Borrower or upon
the income or any property of the Borrower, as well as all claims of any kind
(including claims for labor, material, supplies or rent) which, if unpaid, might
become a lien upon any or all of the Collateral.

 

4.11         EXAMINATION OF RECORDS.  Borrower shall permit any representative
of Lender to examine and to audit any or all of Borrower’s books and records and
to copy portions thereof, and to visit and inspect any of the Collateral upon
receipt of reasonable notification and request.

 

ARTICLE V

EVENTS OF DEFAULT

 

The occurrence of any one or more of the following shall constitute an “Event of
Default”:

 

(a)           Nonpayment, when due, of any principal, accrued interest, premium,
fee or other charge due under the Note.

 

(b)           Default by Borrower in the due observance or performance of any
term, covenant, condition or agreement on its part to be performed under this
Loan Agreement, the Note, or under any other document contemplated by this Loan
Agreement.

 

(c)           If Borrower shall:

 

(1)           Make a general assignment for the benefit of its creditors;

 

(2)           File a voluntary petition in bankruptcy;

 

(3)           Be adjudicated as bankrupt or insolvent;

 

(4)           File any petition or answer seeking, consenting to, or acquiescing
in, reorganization, arrangement, composition, liquidation, dissolution or
similar relief, under any present or future statute, law or regulation;

 

(5)           File an answer admitting or failing to deny the material
allegations of the petition against it for any such relief;

 

(6)           Admit in writing its inability to pay its debts as they mature;

 

(7)           Discontinue business; or

 

(8)           Be unable to pay debts as they become due.

 

5

--------------------------------------------------------------------------------


 

(d)           Borrower fails to have vacated or set aside within thirty (30)
days of its entry any court order appointing a receiver or trustee for all or a
substantial portion of the Borrower’s property.

 

(e)           Any warranty, representation or statements made or furnished to
Lender by Borrower in connection with the Loan or in connection with this
Agreement (including any warranty, representation or statement in the
application of Borrower for the Loan or in any accompanying financial
statements) or to induce Lender to make the Loan, proves to be untrue,
misleading or false in any material respect.

 

(f)            Borrower suffers or permits any lien, encumbrance or security
interest to attach to any of its property, except as herein otherwise expressly
permitted, or if any judgment shall be entered against Borrower or any
attachment shall be made against any property of Borrower, which judgment or
attachment shall remain undischarged, unbonded, or undismissed for a period of
ten (10) days.

 

(g)           Borrower defaults in the payment of any principal or interest on
any obligation to Lender or to any other creditor.

 

(h)           Borrower shall sell, lease, or otherwise transfer or convey any of
the Collateral, or any interest therein without Lender’s prior written approval,
except as herein otherwise expressly permitted.

 

(i)            Borrower defaults under or causes to be revoked any state or
county permit or license.

 

ARTICLE VI

REMEDIES ON EVENT OF DEFAULT

 

6.1           DECLARE NOTE DUE.  Upon the occurrence of any Event of Default as
defined in this Agreement, the Note, the Deed to Secure Debt and Security
Agreement or any other document contemplated by this Agreement, then in any such
event, Lender at its option, may declare the entire unpaid balance of the Note
to be forthwith due and payable, and thereupon such balance shall become so due
and payable without presentment, protest or further demand or notice of any
kind, all of which are hereby expressly waived, and Borrower will forthwith pay
to Lender the entire principal of and interest accrued on the Note.

 

6.2           OTHER REMEDIES.  Upon the occurrence or discovery of an Event of
Default, the Lender shall, in addition to its option to declare the entire
unpaid amount of the Note due and payable, at its option:

 

(a)           Move to protect its rights and remedies as a secured party under
the Deed to Secure Debt and Security Agreement, by extrajudicial authority as
set forth in that instrument, by action at law or equity, or by any other lawful
remedy to enforce payment.

 

(b)           Apply the proceeds from any disposition of the Collateral to the
satisfaction of the following items in the order in which they are listed:

 

6

--------------------------------------------------------------------------------


 

(1)           The expenses of taking, preserving, insuring, repairing, holding
and selling the Collateral, including any legal costs and attorney’s fees.  If
any of the Note shall be referred to an attorney for collection, Borrower and
all others liable on the Note, jointly and severally agree to pay reasonable
attorney’s fees and all costs of collection.

 

(2)           The unpaid amount of any interest due on the Note, and all other
expenses of Lender.

 

(3)           The unpaid principal amounts of the Note.

 

(4)           Any other indebtedness of Borrower to Lender.

 

(5)           The remainder, if any, to Borrower, it being understood and agreed
that if the proceeds realized from the disposition of the Collateral shall fail
to satisfy items (1) through (4) above, Borrower shall forthwith pay any such
deficiency to Lender upon demand.

 

(c)           Exercise any and all rights of setoff which Lender may have
against any account, fund or property of any kind, tangible or intangible,
belonging to Borrower and which shall be in Lender’s possession or under
Lender’s control.

 

ARTICLE VII

COLLATERAL

 

Borrower’s obligation for payment of the Note shall be collateralized by the
following (the “Collateral”):

 

7.1           DEED TO SECURE DEBT AND SECURITY AGREEMENT.  A first Deed to
Secure Debt and Security Agreement on property located at 606 Simmons St.,
Dublin, Laurens County, Georgia 30121.

 

7.2           UCC FINANCING STATEMENTS.  A shared first security interest on all
Borrower’s furniture, fixtures and equipment located at the Property or wherever
located.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1           CLOSING.  The Lender shall not be obligated to make the Loan or
advance any funds until Borrower has fully met all requirements herein set forth
to be met by Borrower, and until Borrower has paid to Lender and any other
parties entitled thereto, all fees and other charges due in connection with the
Loan.

 

8.2           AMENDMENTS.  No amendment of any provisions of this Loan
Agreement, nor consent to any departure of Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by Lender and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

7

--------------------------------------------------------------------------------


 

8.3           NOTICES.  All notices and other communications provided for
hereunder shall be in writing and mailed or telegraphed or delivered.

 

If to Borrower:

 

3050 Peachtree Road, NW, Suite 355

Two Buckhead Plaza

Atlanta, Georgia  30305

 

If to Lender:

 

BANK OF ATLANTA

Attn:  Thomas Dorman

1970 Satellite Blvd.

Duluth, Georgia  30097

 

8.4           GOVERNING LAW AND PARTIES BOUND.  This Agreement and Note will be
governed by, construed and enforced in accordance with federal law and the laws
of the State of Georgia.

 

8.5           ATTORNEY’S FEES AND EXPENSES.  If Lender shall incur any cost or
expense, including, without limitation, reasonable attorney’s fees, in
connection with this Agreement, the Note or the Loan, in any manner whatsoever,
direct or indirect, whether with regard to the collection of amounts due,
protection of Collateral, defense of Lender or otherwise, upon demand by Lender,
Borrower shall pay the same or shall reimburse Lender therefor in full.

 

8.6           ASSIGNMENT BY BORROWER.  No commitment issued by Lender to
Borrower for the Loan nor any of Borrower’s rights hereunder shall be assignable
by Borrower without the prior written consent of Lender.

 

8.7           NO WAIVER: REMEDIES.  No failure on the part of the Lender, and no
delay in exercising any right under this Loan Agreement, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under this
Loan Agreement preclude any other or further exercise thereof or the exercise of
any other right.

 

8.8           SEVERABILITY.  In the event that any clause or provisions of this
Loan Agreement or any document or instrument contemplated by this Agreement
shall be held to be invalid by any court of competent jurisdiction, the
invalidity of such clause or provision shall not affect any of the remaining
portions or provisions of this Loan Agreement.

 

8.9           TIME.  Time is of the essence of this Agreement.

 

8.10         INTEREST.  Interest shall be calculated on the basis of an actual
365 day year.

 

8.11         SBA LOAN.  The Loan secured by this lien was made under a United
States Small Business Administration (SBA) nationwide program which uses tax
dollars to assist small

 

8

--------------------------------------------------------------------------------


 

business owners.  If the United States is seeking to enforce this document, then
under SBA regulations:

 

a)     When SBA is the holder of the Note, this document and all documents
evidencing or securing this Loan will be construed in accordance with federal
law.

 

b)    Lender or SBA may use local or state procedures for purposes such as
filing papers, recording documents, giving notice, foreclosing liens, and other
purposes.  By using these procedures, SBA does not waive any federal immunity
from local or state control, penalty, tax or liability. No Borrower or Guarantor
may claim or assert against SBA any local or state law to deny any obligation of
Borrower, or defeat any claim of SBA with respect to this Loan.

 

Any clause in this document requiring arbitration is not enforceable when SBA is
the holder of the Note secured by this instrument.

 

IN WITNESS WHEREOF, the parties have executed this Loan Agreement as of the date
first above written.

 

 

 

BORROWER:

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

ERIN PROPERTY HOLDINGS, LLC

 

 

 

 

 

 

/s/ ILLEGIBLE

 

By:

/s/ Chris Brogdon

(L.S.)

Witness

 

 

Chris Brogdon, Manager

 

 

 

 

/s/ Damaris Marriaga

 

 

Notary Public

 

 

 

 

 

 

 

LENDER:

 

 

 

Signed, sealed and delivered in the presence of:

 

BANK OF ATLANTA

 

 

 

/s/ ILLEGIBLE

 

By:

/s/ Thomas L. Dorman

Witness

 

 

Name:

Thomas L. Dorman

 

 

 

Title:

S.V.P.

/s/ Karen Rivers

 

 

Notary Public

 

(Bank Seal)

 

9

--------------------------------------------------------------------------------


 

The undersigned hereby expressly agree and consent to all of the terms and
conditions contained herein and further agree to be bound by all of the terms
and conditions contained herein.  This 27th day of July, 2011.

 

 

GUARANTORS:

 

 

 

 

 

Erin Nursing, LLC

 

 

 

 

 

By:

/s/ Chris Brogdon

(L.S.)

 

Chris Brogdon, Manager

 

 

 

AdCare Health Systems, Inc.

 

 

 

 

 

By:

/s/ Chris Brogdon

 

Chris Brogdon

 

Vice Chairman and Chief Acquisition Officer

 

 

 

[CORPORATE SEAL]

 

10

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

--------------------------------------------------------------------------------